Exhibit 10.5

 

Mortgage Loan No. 12701

 

RECOURSE GUARANTY AGREEMENT

 

THIS RECOURSE GUARANTY AGREEMENT (this “Agreement”) is made as of June 28, 2012,
by KILROY REALTY, L.P., a Delaware limited partnership (“Guarantor”), to and for
the benefit of MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a Massachusetts
corporation (“Lender” and to the extent applicable under Article 13 of the Loan
Agreement, Cornerstone Real Estate Advisers Inc. “Administrative Agent”), and
for the benefit of the other Lender Parties.  As used in this Agreement, “Lender
Parties” shall mean Lender, Cornerstone Real Estate Advisers LLC (the investment
advisor to Lender), Cornerstone Real Estate Advisers Inc., any present and
future loan participants, co-lenders, loan servicers, custodians and trustees,
and each of their respective directors, officers, employees, shareholders,
agents, affiliates, heirs, legal representatives, successors and assigns.

 

R E C I T A L S:

 

A.                                   KR MML 12701, LLC, a Delaware limited
liability company (“Borrower”), and Lender entered into that certain Loan
Agreement of even date herewith (as the same may be amended or modified from
time to time, the “Loan Agreement”), which Loan Agreement governs a loan (the
“Loan”) in the stated principal amount of $97,000,000.00 made by Lender to
Borrower, which Loan is evidenced by that certain Promissory Note of even date
herewith (as the same may be amended or modified from time to time, the “Note”).

 

B.                                     The Loan is secured in part by Borrower’s
interest in and to those certain real properties located in: (1) the City of
Santa Monica, County of Los Angeles and State of California, and (2) the City of
Irvine, County of Orange and State of California, and more particularly
described in Exhibit A attached to the Mortgage described below (collectively,
the “Premises”), as evidenced by (i) those certain Deeds of Trust, Assignments
of Leases and Rents, Security Agreements and Fixture Filings (as the same may be
amended or modified from time to time, individually and collectively, the
“Mortgage”) with respect to the Premises, and (ii) those certain Assignments of
Leases and Rents (as the same may be amended or modified from time to time,
individually and collectively, the “Assignment”) with respect to the Premises. 
Unless otherwise defined herein, all initially capitalized terms shall have the
respective meanings ascribed to such terms in the Loan Agreement.

 

C.                                     Lender has required as a further
condition to the making of the Loan to Borrower that Guarantor guaranty payment
of all amounts due under Section 11.1(c) of the Loan Agreement (the “Recourse
Provision”).

 

D.                                    Guarantor is financially interested in
Borrower and is materially benefited by the consummation of the Loan and has
agreed to unconditionally and personally guarantee payment of all amounts due
Lender under the Recourse Provision.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and in order to induce Lender to make the Loan
to Borrower, Guarantor, intending to be legally bound, hereby makes the
following representations and

 

--------------------------------------------------------------------------------


 

warranties to the Lender Parties and hereby covenants and agrees with the Lender
Parties as follows:

 

1.                                       Guaranty.  Notwithstanding any
provision contained in the Loan Agreement, the Note, Mortgage or any other Loan
Document to the contrary, Guarantor absolutely, irrevocably, and unconditionally
guarantees to Lender and the Lender Parties payment when due of all amounts due
to Lender by Borrower pursuant to the Recourse Provision (collectively, the
“Guaranteed Obligations”).  This Agreement is a direct and primary obligation of
Guarantor, and Guarantor’s obligations hereunder are not as a surety.  This is a
guarantee of timely payment and performance and not merely of collection.  In
the event of a default in payment of any Guaranteed Obligation when due, Lender
may institute a judicial proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against Guarantor and collect the moneys adjudged or decreed to
be payable in the manner provided by law out of the property of Guarantor,
wherever situated.

 

2.                                       Guarantor’s Waiver of Notice. 
Guarantor absolutely, irrevocably and unconditionally waives (a) notice of
acceptance of this Agreement, (b) notice of any payment, liability or obligation
to which this Agreement may apply, (c) presentment, demand of payment, protest,
notice of dishonor or nonpayment of all liabilities under this Agreement and any
of the Loan Documents creating the Guaranteed Obligations, and (d) notice of any
suit or other action by Lender against (including any notice from Lender to) any
party liable under any Loan Document or any property which may be security for
the Loan.

 

3.                                       Lender’s Rights.  Lender may at any
time and from time to time without the consent of, or notice to, Guarantor,
without incurring any responsibility to Guarantor and without impairing or
releasing any of the obligations of Guarantor hereunder, upon or without any
terms or conditions and in whole or in part:

 

(a)                                  amend, modify, renew, supplement, extend
(including extensions beyond the original term) or accelerate any of the Loan
Documents, including without limitation, renew, alter or change the interest
rate, manner, time, place or terms of payment or performance of any of the
Guaranteed Obligations, or any liability incurred directly or indirectly in
respect thereof, whereupon the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered; provided
that no amendment or modification of the Recourse Provision shall be made
without the Guarantor’s prior written consent;

 

(b)                                 sell, exchange, release, surrender, and in
any manner and in any order realize upon or otherwise deal with the Premises or
any property at any time directly and absolutely assigned or pledged or
mortgaged to secure the Loan;

 

(c)                                  consent to the transfer of the Premises or
any portion thereof or any other Collateral described in the Loan Documents:

 

(d)                                 exercise or refrain from exercising any
rights or remedies available to Lender under the Loan Documents or pursuant to
any applicable statute against Borrower

 

2

--------------------------------------------------------------------------------


 

or any other person (including Guarantor) or otherwise act or refrain from
acting with regard to the Loan Documents, Guaranteed Obligations or this
Agreement;

 

(e)                                  settle or compromise any of the
Indebtedness, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
subordinate the payment of all or any part thereof to the payment of any
liability of Borrower (whether or not then due) to creditors of Borrower other
than Lender and Guarantor;

 

(f)                                    release or discharge Borrower from its
liability under any of the Loan Documents or release or discharge Guarantor or
any endorser or any other party at any time directly or contingently, liable for
the repayment of the Loan or any of Borrower’s other obligations under the Loan
Documents;

 

(g)                                 apply any sums in whatever manner paid or
realized to any liability or liabilities of Borrower or Guarantor to Lender
regardless of what liability or liabilities of Borrower or Guarantor remain
unpaid;

 

(h)                                 consent to or waive any breach of or any
act, omission or default under the Loan Documents or accept partial performance
of any of the obligations under this Agreement or under any of the other Loan
Documents; and/or

 

(i)                                     sell, convey, participate or assign all
or any part of Lender’s interest in this Agreement and the other Loan Documents.

 

4.                                       Guarantor Waiver of Defenses. 
Guarantor unconditionally and irrevocably waives any defense to the enforcement
of this Agreement, including, without limitation:

 

(a)                                  Any defense arising by reason of Lender’s
failure to provide presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Agreement;

 

(b)                                 Any defense of any statute of limitations
affecting the liability of Guarantor hereunder or the liability of Borrower, or
any other guarantor under the Loan Documents, or the enforcement hereof, to the
extent permitted by law;

 

(c)                                  Any defense arising by reason of (i) any
invalidity or unenforceability of (or any limitation of liability in) any of the
Loan Documents or (ii) any defense whatsoever that Borrower may or might have to
the payment of the Indebtedness or to the performance of any of the terms,
provisions, covenants and agreements contained in the Loan Documents (other than
any defense that Borrower is not liable under the Recourse Provision) or (iii)
any manner in which Lender has exercised its rights and remedies under the Loan
Documents, or (iv) cessation from any cause whatsoever;

 

(d)                                 Any defense based upon any disability of
Borrower or Guarantor, lack of authority of the officers, directors, partners or
agents acting or purporting to act on behalf of Borrower, Guarantor or any
principal of Borrower or Guarantor or any defect in the

 

3

--------------------------------------------------------------------------------


 

formation of Borrower, Guarantor or any principal of Borrower or Guarantor as a
legal entity;

 

(e)                                  Any defense based upon the application by
Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Guarantor;

 

(f)                                    Any defense based upon an election of
remedies by Lender, including any election to proceed by judicial or nonjudicial
foreclosure of any security, whether real property or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including remedies relating to real property or personal property security,
which destroys or otherwise impairs the subrogation rights of Guarantor to
proceed against Borrower or any guarantor for reimbursement, or both;

 

(g)                                 Any defense based upon any statute or rule
of law which provides that the obligation of a surety must be neither larger in
amount nor in any other aspect more burdensome than that of a principal;

 

(h)                                 Any defense based upon Lender’s election, in
any proceeding instituted under the Federal Bankruptcy Code, of the application
of Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;

 

(i)                                     Any defense based upon any borrowing or
any grant of a security interest under Section 364 of the Federal Bankruptcy
Code;

 

(j)                                     Any defense based upon any duty of
Lender to advise Guarantor of any information known to Lender regarding the
financial condition of Borrower and all other circumstances affecting Borrower’s
ability to perform its obligations to Lender, it being agreed that Guarantor
assumes the responsibility for being and keeping informed regarding such
condition or any such circumstances;

 

(k)                                  Any defense based on any right, claim or
offset which Guarantor may have against Borrower; and

 

(l)                                     Any other suretyship defense that may be
available to Guarantor.  Without limiting the generality of the foregoing,
Guarantor also waives (A) any defense based upon Lender’s election to waive its
lien as to all or any security for the Loan pursuant to CCP Section 726.5 or
otherwise, and (B) any and all benefits which might otherwise be available to
Guarantor under California Civil Code (“Civil Code”) Sections 2809, 2810, 2815,
2819, 2822, 2839, 2845 through 2850, 2899 and 3433.

 

5.                                       Additional Waivers.  Guarantor
understands and acknowledges that if Lender forecloses judicially or
nonjudicially against any real property security for the Note, that foreclosure
could impair or destroy any ability that Guarantor may have to seek
reimbursement, contribution or indemnification from Borrower or others based on
any right Guarantor may have of subrogation, reimbursement, contribution or
indemnification for any amounts paid by Guarantor under this Agreement. 
Guarantor further understands and acknowledges that in the

 

4

--------------------------------------------------------------------------------


 

absence of this provision, the potential impairment or destruction of
Guarantor’s rights, if any, may entitle Guarantor to assert a defense to this
Agreement based on CCP Section 580d as interpreted in Union Bank vs. Gradsky. 
By executing this Agreement, Guarantor freely, irrevocably and unconditionally: 
(1) waives and relinquishes that defense, and agrees that Guarantor will be
fully liable under this Agreement, even though Lender may foreclose judicially
or nonjudicially against any real property security for the Note; (2) agrees
that Guarantor will not assert that defense in any action or proceeding that
Lender may commence to enforce this Agreement; (3) acknowledges and agrees that
the rights and defenses waived by Guarantor under this Agreement include any
right or defense that Guarantor may have or be entitled to assert based upon or
arising out of any one or more of the following: (A) CCP Sections 580a (which if
Guarantor had not given this waiver, would otherwise limit Guarantor’s liability
after any nonjudicial foreclosure sale to the difference between the obligations
for which Guarantor is liable and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale rather than the actual
proceeds of such sale), 580b and 580d (which if Guarantor had not given this
waiver, would otherwise limit Lender’s right to recover a deficiency judgment
with respect to purchase money obligations and after any nonjudicial foreclosure
sale, respectively), or 726 (which, if Guarantor had not given this waiver,
among other things, would otherwise require Lender to exhaust all of its
security before a personal judgment may be obtained for a deficiency); or (B)
Civil Code Section 2848; and (4) acknowledges and agrees that Lender is relying
on this waiver in making the Loan, and that this waiver is a material part of
the consideration that Lender is receiving for making the Loan. WITHOUT LIMITING
THE FOREGOING, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES THAT GUARANTOR MAY HAVE
BECAUSE THE BORROWER’S DEBT AND THE GUARANTEED OBLIGATIONS ARE, OR IF ALL OF ANY
PORTION OF THE BORROWER’S OBLIGATIONS ARE EVER DEEMED, SECURED BY REAL
PROPERTY.  THIS MEANS, AMONG OTHER THINGS:

 

(1)                                  LENDER MAY COLLECT FROM GUARANTOR WITHOUT
FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE
BORROWER; AND

 

(2)                                  IF LENDER FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY THE BORROWER:

 

a.                                       THE AMOUNT OF THE DEBT MAY BE REDUCED
ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE,
EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE; AND

 

b.                                      LENDER MAY COLLECT FROM GUARANTOR EVEN
IF LENDER, BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY
RIGHT GUARANTOR MAY HAVE TO COLLECT FROM THE BORROWER.

 

THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES
GUARANTOR HAS BECAUSE THE BORROWER’S DEBT IS, OR BECAUSE THE BORROWER’S
OBLIGATIONS MAY BE DEEMED, SECURED BY

 

5

--------------------------------------------------------------------------------


 

REAL PROPERTY.  THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY
RIGHTS OR DEFENSES BASED UPON CCP SECTIONS 580a, 580b, 580d, OR 726.

 

6.                                       Bankruptcy.

 

(a)                                  The obligations of Guarantor hereunder
shall remain in full force and effect without regard to, and shall not be
affected or impaired by any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Borrower, Guarantor, any other guarantor (which term shall include any other
party at any time directly or contingently liable for any of Borrower’s
obligations under the Loan Documents) or any affiliate of Borrower or any action
taken with respect to this Agreement by any trustee or receiver, or by any
court, in any such proceeding, whether or not Guarantor shall have had notice or
knowledge of any of the foregoing.

 

(b)                                 Notwithstanding any modification, discharge
or extension of the maturity date of the Loan, or any amendment, modification,
stay or cure of Lender’s rights under the Loan Agreement, the Note, Mortgage or
any other Loan Document which may occur in any bankruptcy or reorganization case
or proceeding affecting Borrower, whether permanent or temporary, and whether or
not assented to by Lender, Guarantor hereby agrees that Guarantor shall be
obligated hereunder to pay the amounts due hereunder in accordance with the
terms of this Agreement as in effect on the date hereof; provided that no
amendment or modification of the Recourse Provision shall be binding on
Guarantor unless Guarantor has consented to such amendment or modification.

 

(c)                                  Guarantor agrees that to the extent that
Borrower makes a payment or payments to Lender with respect to any of the
Guaranteed Obligations, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set side or
required, for any of the foregoing reasons or for any other reasons, to be
repaid or paid over to a custodian, trustee, receiver or any other party under
any bankruptcy act, state or federal law, common law or equitable cause, then to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continue in full force and effect as if
such payment had not been made and Guarantor shall be primarily liable for this
obligation.

 

7.                                       Subrogation Waiver/Subordination.

 

(a)                                  Notwithstanding any provision to the
contrary contained in the other Loan Documents or this Agreement, Guarantor
hereby unconditionally and irrevocably waives until all obligations under the
Loan Documents have been paid and performed in full and all applicable
preference periods and fraudulent transfer periods have expired, (i) any and all
rights of subrogation (whether arising under contract, 11 U.S.C. §509 or
otherwise), to the claims, whether existing now or arising hereafter, Lender may
have against Borrower, and (ii) any and all rights of reimbursement,
contribution or indemnity against Borrower or any future guarantors of any
obligations under the Loan Documents) which may have heretofore arisen or may
hereafter arise in connection with any guaranty or pledge or

 

6

--------------------------------------------------------------------------------


 

grant of any lien or security interest made in connection with any obligations
under the Loan Documents.  Guarantor hereby acknowledges that the waiver
contained in the preceding sentence (the “Subrogation Waiver”) is given as an
inducement to Lender to enter into the Loan Documents and, in consideration of
Lender’s willingness to enter into the Loan Documents, Guarantor agrees not to
amend or modify in any way the Subrogation Waiver without Lender’s prior written
consent.  If any amount shall be paid to Guarantor on account of any claim set
forth at any time when all of the obligations under the Loan Documents shall not
have been paid or performed in full, such amount shall be held in trust by
Guarantor for Lender’s benefit, shall be segregated from the other funds of
Guarantor and shall forthwith be paid over to Lender to be applied in whole or
in part by Lender against such obligations, whether matured or unmatured, in
accordance with Section 2.7(c) of the Loan Agreement.  Nothing contained herein
is intended or shall be construed to give to Guarantor any rights of subrogation
or right to participate in any way in Lender’s rights, title or interest in the
Loan Documents, notwithstanding any payments made by Guarantor under this
Agreement, all such rights of subrogation and participation being hereby
expressly waived and released until all obligations under the Loan Documents
have been paid and performed in full and all applicable preference periods and
fraudulent transfer periods have expired.

 

(b)                                 In the event that Guarantor shall advance or
become obligated to pay any sums with respect to any obligation hereby
guaranteed or in the event that for any reason whatsoever Borrower or any
subsequent owner of the collateral securing the Loan is now, or shall hereafter
become, indebted to Guarantor, Guarantor agrees that the amount of such sums and
of such indebtedness together with all interest thereon, shall at all times be
subordinate as to the lien, time of payment and in all other respects, to all
sums, including principal, interest and other amounts, at any time owing to
Lender under any of the Loan Documents and that Guarantor shall not be entitled
to enforce or receive payment thereof until all such sums owing to Lender have
been paid.  Nothing herein contained is intended or shall be construed to give
to Guarantor any right to participate in any way in the right, title or interest
of Lender in or to the collateral securing the Loan, notwithstanding any
payments made by Guarantor under this Agreement, all such rights of
participation being hereby expressly waived and released.

 

8.                                       Guarantor’s Representations and
Warranties.  Guarantor makes the following representations and warranties which
shall survive the execution and delivery of this Agreement:

 

(a)                                  Guarantor has the power and authority to
execute, deliver and perform its obligations under the terms and provisions of
this Agreement and has duly authorized, executed, and delivered the same.

 

(b)                                 Neither the execution and delivery of this
Agreement, nor the consummation of the transactions herein contemplated, nor
compliance with the terms and provisions hereof, will contravene in any material
respect any provision of law, statute, rule or regulation to which Guarantor is
subject or any material judgment, decree, franchise, order or permit applicable
to Guarantor, or will conflict or will be inconsistent with, or will result in
any material breach of, any of the terms, covenants, conditions or provisions
of, or constitute a material default under, or result in the creation or
imposition

 

7

--------------------------------------------------------------------------------


 

of any lien, security interest, charge or encumbrance upon any of the property
or assets of Guarantor pursuant to the terms of, any indenture, mortgage, deed
of trust, agreement or other instrument to which Guarantor is a party or may be
bound or subject.

 

(c)                                  No consent or approval of, or exemption by,
any governmental or public body or authority is required to authorize, or is
required in connection with the execution, delivery and performance of, this
Agreement or of any of the instruments or agreements herein referred to, or the
taking of any action hereby contemplated.

 

9.                                       Guarantor’s Relationship to Borrower.
 Guarantor is affiliated with Borrower, has personal knowledge of and is
familiar with Borrower’s business affairs and books and records.

 

10.                                 Mortgage Priority.  Nothing herein contained
shall in any manner affect the lien or priority of the Mortgage securing the
Loan, and upon the occurrence and during the continuance of an Event of Default,
Lender may invoke any remedies it may have under this Agreement (with respect to
any such Event of Default that triggers liability under the Recourse Provision)
or the other Loan Documents, either concurrently or successively and the
exercise of any one or more of such remedies shall not be deemed an exhaustion
of such remedy or remedies or a waiver of any other remedy or remedies and shall
not be deemed an election of remedies.  The exercise by Lender of any such
remedies shall not release, discharge or excuse Guarantor from its obligations
hereunder unless and until the full amount of the Indebtedness evidenced by the
Note, governed by the Loan Agreement and secured by the Mortgage has been fully
paid and satisfied.

 

11.                                 Duration of Agreement.  This Agreement shall
remain in full force and effect until all obligations of Borrower and Guarantor
under the Loan Documents have been satisfied in full and are no longer subject
to disgorgement under any applicable state or federal creditor rights or
bankruptcy laws.  No delay on the part of Lender in exercising any options,
powers or rights, or the partial or single exercise thereof, shall constitute a
waiver thereof.  No waiver of any rights hereunder shall be deemed to be made by
Lender unless the same shall be in writing, duly signed on behalf of Lender, and
each such waiver (if any) shall apply only with respect to the specific instance
involved and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect at any other time.  No modification or
amendment of this Agreement shall be deemed to be made unless the same shall be
in writing, duly signed by Lender and Guarantor.  This Agreement is binding upon
Guarantor, Guarantor’s heirs, personal representatives, successors or assigns,
and shall inure to the benefit of the Lender Parties, including, without
limitation, any Successor Lender.

 

12.                                 Guarantor’s Familiarity with the Loan
Documents.  Guarantor acknowledges that copies of the Loan Documents have been
made available to Guarantor and that Guarantor is familiar with their contents
including, without limitation, the Recourse Provision.  Guarantor affirmatively
agrees that upon any transfer of the Premises in accordance with the provisions
of the Loan Agreement, it shall not be necessary for Guarantor to reaffirm its
continuing obligations under this Agreement, but Guarantor will do so upon
request by Lender.

 

13.                                 Notices.  All notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or

 

8

--------------------------------------------------------------------------------


 

sent by: (i) certified or registered United States mail, postage prepaid, return
receipt requested; or (ii) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery; addressed in
either case as follows:

 

If to Lender, at the following address:

 

Massachusetts Mutual Life Insurance Company

c/o Cornerstone Real Estate Advisers LLC

One Financial Plaza

Hartford, Connecticut 06103

Attention:  Paralegal, Finance Group

 

With a copy to:

 

Massachusetts Mutual Life Insurance Company

c/o Cornerstone Real Estate Advisers Inc.

5000 Birch Street, Suite 7500

Newport Beach, California 92660

Attention:  Managing Director

 

If to Guarantor, at the following address:

 

Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention:  Corporate Finance

 

With a copy to:

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560
Attention:  Glen B. Collyer

 

or to such other address and person as shall be designated from time to time by
Lender or Guarantor, as the case may be, in a written notice to the other party
in the manner provided for in this Section 13.  A notice shall be deemed to have
been given:  in the case of hand delivery, at the time of actual delivery; in
the case of registered or certified mail, three (3) Business Days after deposit
in the United States mail; in the case of expedited prepaid delivery, upon the
first attempted delivery on a Business Day.  A party receiving a notice that
does not comply with the technical requirements for notice under this Section 13
may elect to waive any deficiencies and treat the notice as having been properly
given.

 

14.                                 Successors and Assigns.  This Agreement
shall be binding upon Guarantor’s successors and assigns and shall inure to the
benefit of Lender, the Lender Parties and their respective successors and
assigns.

 

9

--------------------------------------------------------------------------------


 

15.                                 Governing Law.  In all respects, including,
without limitation, matters of construction and performance of this Agreement
and the obligations arising hereunder, this Agreement shall be governed by, and
construed in accordance with, the laws of the state in which the Premises are
located applicable to contracts and obligations made and performed in such state
and any applicable laws of the United States of America.  Interpretation and
construction of this Agreement shall be according to the contents hereof and
without presumption or standard of construction in favor of or against Guarantor
or Lender.

 

16.                                 Waiver of Trial by Jury.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, GUARANTOR AND LENDER EACH HEREBY WAIVES THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND EACH PARTY ACKNOWLEDGES THAT THE
OTHER PARTY HAS NOT MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  GUARANTOR FURTHER
ACKNOWLEDGES THAT GUARANTOR HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT BY INDEPENDENT LEGAL COUNSEL
SELECTED BY GUARANTOR AND THAT GUARANTOR HAS HAD THE OPPORTUNITY TO DISCUSS THIS
WAIVER WITH COUNSEL.

 

17.                                 Consent to Jurisdiction and Venue.  Each of
Lender and Guarantor hereby submits to personal jurisdiction in the State in
which the Premises are located for the enforcement of the provisions of this
Agreement and irrevocably waives any and all rights to object to such
jurisdiction for the purposes of litigation to enforce any provision of this
Agreement.  Each of Lender and Guarantor hereby consents to the jurisdiction of
and agrees that any action, suit or proceeding to enforce this Agreement may be
brought in any state or federal court in the state in which the Premises are
located.  Each of Lender and Guarantor hereby irrevocably waives any objection
that it may have to the laying of the venue of any such actions, suit, or
proceeding in any such court and hereby further irrevocably waives any claim
that any such action, suit or proceeding brought in such a court has been
brought in an inconvenient forum.

 

18.                                 Service of Process.  In its filings with the
Secretary of State of the State of California, Guarantor has appointed Paracorp
Incorporated, with an address at 2804 Gateway Oaks Drive, Suite 200, Sacramento,
California 95833, as its authorized agent to accept and acknowledge on its
behalf service of any and all process which may be served in any such suit,
action or proceeding in any federal or state court and agrees that service of
process upon said agent at said address and written notice of said service, and
a full copy of all documents that were served, mailed or delivered to Guarantor
in the manner provided herein shall be deemed in every respect effective service
of process upon Guarantor, in any such suit, action or proceeding in connection
with this Agreement.  Guarantor (a) shall give prompt notice to Lender of any
change of address of its authorized agent hereunder, (b) may at any time and
from time to time designate a substitute authorized agent with an office in the
State where the Premises are located (which substitute agent and office shall be
designated as the person and address for service of

 

10

--------------------------------------------------------------------------------


 

process), and (c) shall promptly designate such a substitute if its authorized
agent ceases to have an office the State where the Premises are located or is
dissolved without leaving a successor.

 

19.                                 Attorneys’ Fees; Costs.  In addition to all
other amounts payable by Guarantor hereunder, Guarantor hereby agrees to pay to
Lender upon demand any and all reasonable Costs incurred by Lender in connection
with the workout, collection or enforcement of this Agreement, including
probate, appellate and bankruptcy proceedings, any post-judgment proceedings to
collect or enforce any judgment or order relating to this Agreement, and all
such Costs shall be included as additional Indebtedness bearing interest at the
Default Rate set forth in the Loan Agreement until paid.  In any action to
enforce Lender’s rights and remedies hereunder, there shall be allowed and
included as additional Indebtedness all Costs which may be paid or incurred by
or on behalf of Lender.  For the purposes hereof “Costs” means all expenditures
and expenses which may be reasonably incurred by or on behalf of Lender
including repair costs, payments to remove or protect against liens, reasonable
attorneys’ fees (including reasonable fees of Lender’s inside counsel),
receivers’ fees, appraisers’ fees, engineers’ fees, accountants’ fees,
independent consultants’ fees (including environmental consultants), all costs
and expenses reasonably incurred in connection with any of the foregoing,
Lender’s actual out-of-pocket costs and expenses related to any audit or
inspection of the Mortgaged Property, all actual outlays for documentary and
expert evidence, stenographers’ charges, stamp taxes, publication costs, and
costs (which may be estimates as to items to be expended after entry of an order
or judgment) for procuring all such abstracts of title, title searches and
examination, title insurance policies, and similar data and assurances with
respect to title as Lender may deem reasonably necessary either to prosecute any
action or to evidence to bidders at any sale of the Mortgaged Property the true
condition of the title to, or the value of, the Mortgaged Property.  Further,
all “Costs” shall include such other costs, expenses and fees as may be
reasonably incurred by Lender in the protection of the Mortgaged Property in
connection with this Agreement, including reasonable attorneys’ fees, expenses
and costs in any litigation or proceeding affecting this Agreement, including
probate, appellate, and bankruptcy proceedings, and any post-judgment
proceedings to collect or enforce any judgment or order relating to this
Agreement, to obtain any court order or the appointment of a receiver to enforce
Lender’s rights pursuant to Section 564 of the California Code of Civil
Procedure and/or Section 2929.5 of the California Civil Code or in preparation
for the commencement or defense of any action or proceeding, shall be
immediately due and payable to Lender, with interest thereon at the Default
Rate.  This provision is separate and several, and shall survive the merger of
this provision into any judgment.

 

20.                                 Joint and Several Liability.  If more than
one party is executing this Agreement as a Guarantor, then each party that
executes this Agreement shall be jointly and severally responsible for any and
all obligations of any Guarantor hereunder.

 

21.                                 Severability.  All rights, powers and
remedies provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable law, and are intended to be
limited to the extent (but only to the extent) necessary so that they will not
render this Agreement invalid or unenforceable.  If any term, covenant,
condition, or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remaining terms, covenants, conditions and provisions of this Agreement, or the
application of such term, covenant, condition or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be

 

11

--------------------------------------------------------------------------------


 

affected thereby, and each term, covenant, condition and provision of this
Agreement shall be modified and/or limited to the extent necessary to render the
same valid and enforceable to the fullest extent permitted by law.

 

22.                                 Time of the Essence.  Time shall be of the
essence in the performance of all obligations of Guarantor under this Agreement
and every other Loan Document.

 

23.                                 Definitions.  Any initially capitalized term
not defined herein shall have the meaning set forth in the Loan Agreement.

 

24.                                 Counterparts.  This Agreement may be
executed in counterparts, which together shall constitute one and the same
original agreement.

 

25.                                 Application of Payments.  So long as any
Event of Default has occurred and is continuing and unless otherwise required by
Law or a specific agreement to the contrary, all payments received by Lender
from Borrower, or any other party other than Guarantor, with respect to the
Guaranteed Obligations, shall be applied by Lender in such manner and order as
Lender desires, in its sole discretion.  It is specifically agreed that for so
long as any Event of Default has occurred and is continuing, Lender may apply
such funds to obligations of Borrower which are not guaranteed hereby prior to
applying any funds to the obligations guaranteed hereby.

 

[No Further Text On This Page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed this Agreement as of the date
first above written.

 

GUARANTOR:

KILROY REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Kilroy Realty Corporation,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/Joseph E. Magri

 

 

Name:

Joseph E. Magri

 

 

Its:

Vice President and Corporate Counsel

 

 

 

 

 

 

 

 

By:

/s/Michelle Ngo

 

 

Name:

Michelle Ngo

 

 

Its:

Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

SANTA MONICA, CA

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

LOT 7 OF TRACT NO. 49694, IN THE CITY OF SANTA MONICA, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1175 PAGES 37 TO 40 INCLUSIVE
OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

PARCEL 2:

 

EASEMENTS FOR SURFACE PARKING, ACCESS, PARKING OPERATIONS SYSTEM, SERVICE
DRIVEWAYS, TRUCK DOCK, MAINTENANCE AND REPAIR, COURTYARD SECURITY AND FENCE,
PARKING WITHIN THE SMNSA GARAGE, WATER TREATMENT FACILITY, AN ART GATE, AND
ADDITIONAL EASEMENTS, AS DEFINED AND PROVIDED IN ARTICLE 5 OF THAT CERTAIN
DOCUMENT ENTITLED “SECOND DECLARATION OF PROTECTIVE COVENANTS AND RESTRICTIONS
AND RECIPROCAL EASEMENT AGREEMENT FOR THE ARBORETUM”, RECORDED NOVEMBER 23, 1994
AS INSTRUMENT NO. 94-2115484 AND AMENDED MAY 2, 1995 AS INSTRUMENT NO.
95-717712, ALL OF OFFICIAL RECORDS, WITHIN PORTIONS OF LOTS 1 TO 6, INCLUSIVE,
OF SAID TRACT NO. 49694, AS DESCRIBED IN SAID DOCUMENT.

 

A-1

--------------------------------------------------------------------------------


 

IRVINE, CA

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF ORANGE, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A:

 

PARCEL 4, IN THE CITY OF IRVINE, COUNTY OF ORANGE, STATE OF CALIFORNIA, AS SHOWN
ON PARCEL MAP NO. 84-601 RECORDED IN BOOK 191, PAGES 18 THROUGH 21 INCLUSIVE OF
PARCEL MAPS, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPT ANY AND ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS
AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM, AND ALL
PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
LAND, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND
OPERATING THEREFORE AND STORING IN AND REMOVING THE SAME FROM THE LAND OR ANY
OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE
FROM LANDS OTHER THAN THOSE CONVEYED HEREBY, OIL OR GAS WELLS, TUNNELS AND
SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF THE LAND, AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER,
THE RIGHT TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE
UPPER 500 FEET OF THE SUBSURFACE OF THE LAND, AS RESERVED IN DEED FROM BERTEA
CORPORATION, RECORDED NOVEMBER 29, 1978 IN BOOK 12941, PAGE 977 OF OFFICIAL
RECORDS.

 

PARCEL B:

 

AN UNDIVIDED 22.46 PERCENT INTEREST IN AND TO PARCEL 5, IN THE CITY OF IRVINE,
COUNTY OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON PARCEL MAP NO. 84-601
RECORDED IN BOOK 191, PAGES 18 THROUGH 21 INCLUSIVE OF PARCEL MAPS, OFFICIAL
RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPT ANY AND ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS
AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM, AND ALL
PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
LAND, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND
OPERATING THEREFORE AND STORING IN AND REMOVING THE SAME FROM THE LAND OR ANY
OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE
FROM LANDS OTHER THAN THOSE CONVEYED HEREBY, OIL OR GAS WELLS, TUNNELS AND
SHAFTS INTO, THROUGH OR

 

A-2

--------------------------------------------------------------------------------


 

ACROSS THE SUBSURFACE OF THE LAND, AND TO BOTTOM SUCH WHIPSTOCKED OR
DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE
EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR,
DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO
DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500
FEET OF THE SUBSURFACE OF THE LAND, AS RESERVED IN DEED FROM BERTEA CORPORATION,
RECORDED NOVEMBER 29, 1978 IN BOOK 12941, PAGE 977 OF OFFICIAL RECORDS.

 

PARCEL C:

 

AN EXCLUSIVE EASEMENT FOR THE MAINTENANCE OF TREES, SHRUBS AND OTHER LANDSCAPING
OVER AND ACROSS THE SOUTHWESTERLY 3.00 FEET OF PARCEL A ON PARCEL MAP NO.
81-602, RECORDED IN BOOK 165, PAGES 18 THROUGH 21, INCLUSIVE, OF PARCEL MAPS, AS
CREATED BY THE GRANT DEED RECORDED MARCH 9, 1983 AS INSTRUMENT NO. 83-102679, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

PARCEL D:

 

AN APPURTENANT, NON-EXCLUSIVE EASEMENT OVER, UNDER AND ACROSS THE COMMON AREAS
AS DEFINED IN THAT CERTAIN TENANCY IN COMMON AGREEMENT AND AMENDED AND RESTATED
AGREEMENT OF ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT
OF EASEMENTS FOR KOLL CENTER IRVINE DATED AS OF MAY 10, 1989 AND RECORDED
MAY 18, 1989 AS INSTRUMENT NO. 89-265502, IN THE OFFICIAL RECORDS OF ORANGE
COUNTY, CALIFORNIA, AS AMENDED BY INSTRUMENTS RECORDED JULY 11, 1989 AS
INSTRUMENT NO. 89-365834, APRIL 17, 2000 AS INSTRUMENT NO. 20000196032 AND
SEPTEMBER 8, 2006 AS INSTRUMENT NO. 2006000602663, ALL OF OFFICIAL RECORDS
(COLLECTIVELY, THE “AGREEMENT”), FOR THE CONSTRUCTION, MAINTENANCE AND USE OF
UTILITIES AS MORE FULLY DESCRIBED IN ARTICLE 8.01(A) OF THE AGREEMENT.

 

PARCEL E:

 

AN APPURTENANT, NON-EXCLUSIVE EASEMENT OVER, UNDER AND ACROSS THE COMMON AREAS
FOR ACCESS, INGRESS AND EGRESS OVER AND ACROSS ALL ACCESS WAYS SUFFICIENT TO
GUARANTEE ACCESS TO AND FROM ALL PARKING FACILITIES (AS DEFINED IN THE
AGREEMENT) AND FROM ADJACENT PUBLIC STREETS AS MORE FULLY DESCRIBED IN
SECTION 8.01(B) OF THE AGREEMENT.

 

PARCEL F:

 

AN APPURTENANT NON-EXCLUSIVE EASEMENT OVER, UNDER AND ACROSS THE COMMON AREAS
FOR PARKING OF VEHICLES AS MORE FULLY DESCRIBED IN

 

A-3

--------------------------------------------------------------------------------


 

ARTICLE 8.01(D) OF THE AGREEMENT, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN SUCH ARTICLE 8.01(D).

 

PARCEL G:

 

AN EASEMENT FOR THE PURPOSE OF CONSTRUCTION, INSTALLATION, MAINTENANCE, REMOVAL,
REPLACEMENT, OPERATION AND USE OF AN EMERGENCY GENERATOR (AND ITS ASSOCIATED
UTILITY LINES AND CONDUITS) AS CREATED BY THAT CERTAIN SECOND AMENDMENT TO
TENANCY IN COMMON AGREEMENT AND AMENDED AND RESTATED AGREEMENT ESTABLISHING
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANTING EASEMENTS FOR KOLL CENTER
IRVINE SOUTHWEST, SUBJECT TO ALL THE TERMS, PROVISIONS AND CONDITIONS THEREIN
CONTAINED, RECORDED SEPTEMBER 8, 2006 AS INSTRUMENT NO. 06-602663, OFFICIAL
RECORDS.

 

A-4

--------------------------------------------------------------------------------